Citation Nr: 1027563	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-09 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for paranoid schizophrenia.

2.  Entitlement to service connection for Graves' disease.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to October 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claims of entitlement 
to service connection for paranoid schizophrenia, Graves' disease 
and a back disorder.  The appellant submitted a Notice of 
Disagreement with this decision in June 2006 and timely perfected 
his appeal in March 2007.

In March 2010, the appellant presented sworn testimony during a 
personal hearing in Seattle, Washington, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the appellant's claims file.

The Board is aware of the holding in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) [a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of his mental 
illness...]  In this case, however, the appellant has specifically 
limited his claim to the issue of entitlement to service 
connection for paranoid schizophrenia.  He has not requested 
entitlement to service connection for all psychiatric 
symptomatology.  Therefore, because the appellant clearly limited 
his current claim to only service connection for paranoid 
schizophrenia, and not for any other psychiatric disorder, the 
Board's jurisdiction is limited.  See 38 U.S.C.A. § 7105 (West 
2002).  If the appellant wishes to file a claim of entitlement to 
service connection for a psychiatric disorder other than paranoid 
schizophrenia, he must file such a claim with the RO.


The issue of entitlement to service connection for paranoid 
schizophrenia is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The AMC will inform the appellant if 
any further action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is 
against a finding that the appellant's Graves' disease is the 
result of a disease or injury in active duty service, nor was it 
manifested within one year of discharge.

2.  The preponderance of the competent evidence of record is 
against a finding that the appellant currently suffers from a 
diagnosed back disability.


CONCLUSIONS OF LAW

1.  Graves' disease was not incurred in or aggravated by active 
duty service; nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  A back disorder was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the appellant's claims, a letter dated in 
February 2006 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.

A notice letter dated in March 2006 informed the appellant of how 
VA determines the appropriate disability rating or effective date 
to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although this letter was not 
sent prior to initial adjudication of the appellant's claims, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice in March 2006, he was provided ample 
time to respond with additional argument and evidence and the 
claims were readjudicated and a Statement of the Case was issued 
in March 2007, with additional Supplemental Statements of the 
Case issued to the appellant in April 2009 and September 2009.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claims, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The Board 
also notes that the appellant has been awarded Social Security 
Administration (SSA) disability benefits.  All of the medical 
records used in the SSA determination have been associated with 
the appellant's claims file.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.  In fact, in February 2006 and April 
2006, the appellant specifically indicated that he had no further 
evidence to submit in support of his claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes that an examination is not needed with regard 
to the appellant's claim of entitlement to service connection for 
Graves' disease because the only evidence indicating the 
appellant "suffered an event, injury or disease in service" is 
his own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence of 
record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that such 
an opinion could substantiate the appellant's claim because there 
was no evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms").  See also 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
3.159(c)(4)(i) is not in conflict with § 5103A(d) and evidence of 
record "establishing that the veteran suffered an event, injury, 
or disease in service," is required to trigger VA's duties 
pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability and 
his military service").  There is no reasonable possibility that 
a medical opinion would aid in substantiating the appellant's 
claim for Graves' disease since it could not provide evidence of 
a past event.

With regard to the appellant's claim of entitlement to service 
connection for a back disorder, the Board notes that the 
appellant's VA treatment records reflect treatment for all of the 
appellant's medical complaints .  There is no indication that the 
appellant has a disability of the back.  As these treatment 
records are current and thorough, the Board finds that the 
preponderance of the medical evidence is against a current 
diagnosis of a back disorder.  An examination is not required.  
See McLendon, supra.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  The Merits of the Claims

The appellant alleges that he current suffers from Graves' 
disease and a back disorder that are the result of his time in 
active duty service.  The Board disagrees.

Relevant Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, including endocrinopathies (Graves' 
disease), may be presumptively service connected if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  See 38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2009).

A.  Back Disorder

The appellant contends that he currently suffers from a back 
disorder that is the result of his time in active duty service.  
Specifically, the appellant alleges that he experienced two 
injuries in service that caused his current low back pain.  
First, the appellant states that he injured his back after moving 
"a large engine block brake generator."  He stated that after 
this injury, he immediately sought medical treatment and was 
given pain relievers.  Second, he states he was injured while 
working on a "crank shaft of an auxiliary generator."  The 
appellant stated that again, he sought immediate medical 
treatment following this injury and was given pain relievers.  
See Travel Board Hearing Transcript; pp. 9 - 11; March 10, 2010.

After a thorough review of the appellant's post-service treatment 
records, the Board is unable to locate a diagnosis of a back 
disorder.  A September 2006 VA Medical Center (VAMC) treatment 
note indicated the appellant's complaints of chronic mild back 
pain for the prior 10 years (beginning in approximately 1996); 
however, the examining physician did not provide a diagnosis of a 
back disorder.  See VAMC Treatment Record, September 18, 2006.  
The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Thus, the appellant has failed to establish 
element (1) under Hickson.  See Hickson, supra.

Despite his allegations, review of the appellant's service 
treatment records is completely negative for any complaints of or 
treatment for a back disorder.  Specifically, the appellant's 
entrance examination report in September 1967, his overseas 
physical examination report in February 1969 and his September 
1971 service discharge examination report were all negative for 
any notation of back pain or a back disorder.  See Standard Forms 
(SFs) 88 & 89, Service Entrance Examination Reports, September 
14, 1967; SF 88 & 89, Overseas Physical Examination Reports, 
February 4, 1969; SF 88, Service Discharge Examination Report, 
September 14, 1971.  Accordingly, the appellant has failed to 
establish element (2) under Hickson.  See Hickson, supra.

As the appellant has failed to establish that he currently 
suffers from a back disorder and there is no indication that any 
disease or injury of the back occurred in service, the question 
of medical nexus (Hickson element (3)), is moot.

With respect to the appellant's contentions that he has 
experienced back pain since service, the Board observes that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology).  However, the Board finds that the 
appellant's lay statements in the present case are outweighed by 
the negative service and post-service treatment records.

The Board acknowledges that the appellant is competent to give 
evidence about what he experiences; for example, he is competent 
to discuss his back pain.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or etiology 
of any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence).  

Further, in order to be considered for service connection, a 
claimant must first have a disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosed back disorder, service connection may not be granted.  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

The appellant's claim fails on each element of Hickson.  
Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  There is not an approximate balance of 
evidence.  

B.  Graves' Disease

The appellant contends that he currently suffers from Graves' 
disease as a result of his time in active duty service.  
Specifically, the appellant alleges that Graves' disease could be 
the result of exposure to toxins and chemicals during his time in 
service.  The appellant stated that his military occupational 
specialty required him to be stationed in the engine room of his 
ship, and thus he was constantly exposed to fuel and fuel oil, as 
well as being responsible for cleaning strainers and diesel oil 
purifiers, lubricant strainers, the engine pump, etc.  The 
appellant noted that he was exposed to zinc chromate, which was 
used to chip paint off of the ship.  He also noted that while 
fighting periodic electrical fires, he was exposed to the 
chemicals from fire extinguishers.  See Travel Board Hearing 
Transcript, pp. 4 - 8, March 10, 2010.

The appellant's current treatment records establish that he has a 
current diagnosis of Graves' disease.  In September 1996, 
following thyroid imaging, the appellant's homogeneous gland with 
prominent pyramidal lobe was noted to be consistent with Graves' 
disease.  See VAMC Treatment Record, September 4, 1996.  A July 
2006 VAMC treatment note indicated that the appellant's Graves' 
disease was treated with ablation in 1996, and that he was 
currently treated with levothyroxine for hypothyroidism.  See 
VAMC Treatment Record, July 18, 2006.  Thus, element (1) of 
Hickson has been satisfied.  See Hickson, supra.

Review of the appellant's service treatment records is completely 
negative for any complaints of or treatment for a thyroid 
disability or a disability of the endocrine system.  
Specifically, the appellant's entrance examination report in 
September 1967, his overseas physical examination report in 
February 1969 and his September 1971 service discharge 
examination report were all negative for any notation of a 
thyroid disability or a disability of the endocrine system.  See 
SFs 88 & 89, Service Entrance Examination Reports, September 14, 
1967; SFs 88 & 89, Overseas Physical Examination Reports, 
February 4, 1969; SF 88, Service Discharge Examination Report, 
September 14, 1971.  Accordingly, the appellant has failed to 
establish element (2) under Hickson.  See Hickson, supra.

The Board also notes that Graves' disease (an endocrinopathy) was 
not diagnosed until many years after military service, 
specifically, September 1996.  Accordingly, it may not be 
presumed to have been incurred in or aggravated by active 
military service.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2009).

Notwithstanding the foregoing law and regulations pertaining to 
presumptive service connection, a veteran is not precluded from 
establishing service connection for diseases not subject to 
presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The Board will proceed with a decision based on Combee.

Initially, the Board notes that a prolonged period of time 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other relevant 
facts in considering a claim for service connection.  Id.  Thus, 
when appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See Jordan v. Principi, 17 
Vet. App. 261 (2003).  As noted above, in the present case, the 
appellant was not diagnosed with Graves' disease until 1996, over 
25 years after he was discharged from active duty service.

Further, the appellant's claims file does not contain a medical 
nexus statement connecting his currently diagnosed Graves' 
disease to a disease or injury in active duty service.  The only 
evidence supporting the appellant's claim consists of his own lay 
statements.  As noted above, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a lay 
person is competent to identify the medical condition, (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau, supra.; 
see also Barr, supra.

In the present case, the appellant is not competent to identify 
Graves' disease merely by his own observation, and at no time 
prior to his 1996 diagnosis did the appellant present with 
symptoms typical of this disorder.  As such, the Board does not 
find the appellant's current lay statements regarding the 
etiology of this disease to be persuasive.  See Rucker, supra.  
Accordingly, the appellant has failed to establish element (3) 
under Hickson.  See Hickson, supra.

Although the appellant has established that he currently suffers 
from Graves' disease, the evidence of record does not support a 
finding that this condition is the result of his time in service.  
The appellant's claim fails on the basis of elements (2) and (3) 
of Hickson.  See Hickson, supra.  Accordingly, the Board 
concludes that the preponderance of the evidence is against the 
claim for service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.




ORDER

Entitlement to service connection for paranoid schizophrenia is 
denied.

Entitlement to service connection for Graves' disease is denied.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claim of 
entitlement to service connection for paranoid schizophrenia.  
Specifically, the Board has determined that the appellant must be 
afforded a VA mental disorders examination to determine the 
nature and etiology of his currently diagnosed paranoid 
schizophrenia.

The appellant has alleged that his paranoid schizophrenia is the 
result of his time in active duty service.  Specifically, the 
appellant has stated that: (1) he was trapped in an ice flow off 
of the coast of Alaska, which caused him to be in intense fear 
that his boat would capsize; (2) while in the Northwest Passage 
in the Arctic Circle, while his ship was escorting the U.S.S. 
Manhattan, a Russian MIG fighter plane was spotted and the 
appellant was afraid; (3) when the appellant was stationed in 
Great Lakes, Illinois, Martin Luther King, Jr. was assassinated, 
causing riots in the streets; and (4) when he was stationed in 
San Francisco, California, part of the appellant's duties 
required him to pick up the bodies of suicide jumpers from the 
Golden Gate Bridge.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2009).

As previously noted, the case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case. 

In the present case, the medical evidence establishes that the 
appellant currently suffers from paranoid schizophrenia.  In 
December 1969, the appellant was seen on sick call with 
complaints of trouble sleeping.  The examiner's impression was 
nervousness/restlessness.  See Service Treatment Record, December 
29, 1969.  Additional evidence in the claims file reveals that 
the appellant's behavior was significantly different upon his 
discharge from service.  Despite the fact that the appellant was 
not medically diagnosed with paranoid schizophrenia until 1982, 
lay testimony establishes continuity of symptomatology since his 
discharge from service.  Accordingly, the Board finds that a VA 
mental disorders examination is necessary to determine the nature 
and etiology of the appellant's paranoid schizophrenia.  See 
McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to schedule the 
appellant for a VA mental disorders 
examination with an appropriate expert.  
The VA examiner should thoroughly review 
the appellant's claims file as well as a 
copy of this REMAND in conjunction with 
the examination.  The VA examination 
report should reflect that this has been 
accomplished.

The VA examiner should determine the 
nature and etiology of the appellant's 
currently diagnosed paranoid 
schizophrenia.  Specifically, the VA 
examiner should state whether it is at 
least as likely as not that the appellant 
currently suffers from paranoid 
schizophrenia as a result of his time in 
active duty service.  The VA examiner 
should address the December 1969 diagnosis 
of nervousness/restless in rendering this 
opinion.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  Thereafter, the AMC must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinion to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).


3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a Supplemental 
Statement of the Case should be provided to 
the appellant and his representative.  
After they have had an adequate opportunity 
to respond, this issue should be returned 
to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


